Citation Nr: 1124570	
Decision Date: 06/29/11    Archive Date: 07/06/11	

DOCKET NO.  09-20 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a chronic right foot disorder.

2.  Entitlement to service connection for essential hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to August 1989, and from January 2002 to July 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

For reasons which will become apparent, the appeal as to the issue of service connection for essential hypertension is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part. 


FINDING OF FACT

The Veteran's neuroma of the right foot as likely as not had its origin during active military service.  


CONCLUSION OF LAW

A neuroma of the right foot was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  However, given the favorable disposition in this case, further discussion of the various provisions of the VCAA is unnecessary.  

Service Connection

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes:  his multiple contentions, and those of his spouse, offered during the course of an RO hearing in October 2009, as well as service treatment records, and both VA treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for a chronic right foot disability.  In pertinent part, it is contended that the Veteran's current right foot disability, which is to say, a recurrent neuroma, had its origin during his period or periods of active military service.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2010).  

Establishing service connection generally requires medical, or in certain circumstances, lay evidence of (1) a current disability; (2) an inservice incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed inservice disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and medical evidence relates the symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

Moreover, where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system, such as a neuroma, becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

In the present case, service treatment records disclose that, during the period from February 1987 to April 1989, the Veteran received treatment on numerous occasions for what was described as a neuroma at the second interspace of his right foot.  On November 4, 1987, the Veteran underwent surgery, specifically, a neurectomy, for removal of that neuroma.  

In mid-January 1988, the Veteran was seen for followup of the aforementioned surgery, at which time he indicated that he was experiencing some worsening tenderness in the area of his surgery.  When seen two months later, in March 1988, the Veteran indicated that the area of his surgery was still tender, and that there had been no improvement.  The pertinent diagnosis noted was "stump neuroma" at the second interspace of the right foot, in conjunction with neuroma-like pain at the third interspace of the right foot. 

In August 1988, the Veteran indicated that his right foot pain had not completely gone away, and that a physician had told him that he had another "pinched nerve" in his right foot.  According to the Veteran, the pain in his right foot had gotten worse.  Physical examination revealed the presence of mild tenderness over the right third interspace.  The clinical impression was rule out another neuroma at the third interspace. 

In February 1989, the Veteran complained that his feet had the same "signs and symptoms" as were present prior to his being seen by a podiatrist.  According to the Veteran, he had experienced no improvement.  The clinical assessment was status post neuroma and surgery.  

In May 1989, the Veteran was seen for a complaint of right foot pain, status post surgery for removal of a neuroma from his right foot.  The clinical assessment was Morton's neuroma, status post surgery. 

At the time of a service entrance examination in October 2001, the Veteran gave a history of "foot trouble," specifically a plantar neuroma which had been removed in 1987.  

The Board acknowledges that, following a VA foot examination in March 2009, it was the opinion of the examiner that the Veteran's right foot condition was "less likely than not" related to his military service, in that, while he had had a neuroma excised in 1987, at the time of his enlistment for his second period of active duty in 2001, he denied right foot pain.  However, that same examiner provided a diagnosis of Morton's neuroma of the right foot, status post excision.  Moreover, during the foot examination, the Veteran indicated that he had experienced chronic pain and tenderness in his right foot ever since the removal of the Morton's neuroma.  Examination of the Veteran's right foot showed evidence of tenderness to palpation at the metatarsophalangeal pad between the 2nd and 3th toes of the right foot, and while the Veteran was able to walk on the toes of his right foot, he experienced some discomfort, which the examiner judged as "mild to moderate."

The Board observes that, during the course of VA outpatient treatment in early November 2009, the Veteran indicated that, in 2002, he had been given "inserts," and told to take nonsteroidal anti-inflammatory medication for his right foot pain.  However, according to the Veteran, the pain in his right foot had never really resolved, and was actually getting worse.  Physical examination showed pain with direct palpation of the plantar midfoot extending to the plantar forefoot, and concentrated at the region between the 2nd and 3rd metatarsal heads, with a point of maximum tenderness on palpation of the 2nd interdigital space.  Also noted was the presence of minimal pain with dorsiflexion and plantar flexion of the 2nd and 3rd digits at the metatarsophalangeal joints.  There was a positive Lachmann test with the 2nd and 3rd digits, and direct and lateral pressure of the 2nd interspace resulted in significant pain.  The clinical assessment was of probably recurrent neuroma at the 2nd interdigital space of the right foot.  Recommended at the time was that, pending the results of a diagnostic block, consideration be given to the surgical resection of the stump neuroma versus alcohol injections as part of the Veteran's treatment plan. 

Approximately five days later, the Veteran was seen in VA outpatient treatment for followup of his right foot pain.  At the time, the Veteran described his pain as a stabbing pain between the 2nd and the 3rd metatarsal heads at the plantar aspect of the right foot.  The clinical assessment was of a probably recurrent neuroma at the 2nd interdigital space of the right foot.  The Veteran was subsequently injected with a combination of Lidocaine and Marcaine.  Additionally noted was that the Veteran would most probably need a plantar resection of his stump nerve.  

As noted above, a VA examiner has offered the opinion that the Veteran's current right foot pathology did not, in fact, have its origin during his period or periods of active military service.  However, a longitudinal review of all pertinent evidence of record makes it clear that the Veteran has suffered from a right foot neuroma for an extended period of time, beginning in February 1987 (during the Veteran's first period of active military service), and extending up through November 2009.  Significantly, on more than one occasion, the Veteran has received a diagnosis of a probable recurrent neuroma of the right foot.  Moreover, following a recent VA general medical examination in January 2010, the examiner once again rendered a diagnosis of recurrent neuroma of the right foot.  Under the circumstances, the Board is of the opinion that the Veteran's recurring neuroma of the right foot as likely as not had its origin during his initial period of active military service.  Accordingly, service connection for a neuroma of the right foot is in order.  


ORDER

Service connection for a right foot neuroma is granted.  


REMAND

In addition to the above, the Veteran in this case seeks service connection for essential hypertension.  In pertinent part, it is contended that the Veteran's hypertension had its origin during his period or periods of active military service.  

In that regard, a review of service treatment records discloses that, on various occasions during the Veteran's periods of active military service, his blood pressure was somewhat elevated.  While it is true that, during service, the Veteran never received a formal diagnosis of hypertension, during the period from December 2004 to March 2005, just prior to the Veteran's discharge from his second period of active service, he was apparently receiving Minipress, a medication often prescribed for the treatment of hypertension.  Significantly, the Veteran has yet to be afforded a VA examination for the purpose of determining the nature and etiology of his claimed hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  

Finally, the Board observes that, during the course of an RO hearing in October 2009, the Veteran indicated that he had received treatment for hypertension at a Scott and White medical facility in Killeen, Texas within six months of his discharge from his second period of active military service.  While it is true that a previous attempt to obtain authorization from the Veteran to obtain those records was unsuccessful, given that the issue of service connection for essential hypertension is being remanded for a VA examination, an additional attempt will be made to obtain the records in question.  

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:  

1.  The RO should contact the Veteran, with a request that he provide the full name and address of the Scott and White medical facility in Killeen, Texas where he reportedly received treatment for hypertension shortly following his discharge from his second period of active military service.  Following receipt of that information, the RO/AMC should contact the medical facility in question, with a request that they provide copies of any and all records of the Veteran's treatment for hypertension at their facility.  The Veteran should be requested to sign the necessary authorization for release of those private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain those records, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to April 2010, the date of the most recent evidence of record, should then be obtained and incorporated in the claims folder.  Once again, the Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

3.  The Veteran should then be afforded an appropriate VA examination in order to more accurately determine the exact nature and etiology of his claimed hypertension.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have an adverse effect on his claim. 

As regards the requested examination, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.  Following completion of the requested examination, the examiner should specifically comment as to whether the Veteran currently suffers from chronic, clinically-identifiable hypertension, and, if so, whether that pathology at least as likely as not had its origin during the Veteran's period or periods of active military service.  

A complete rationale must by provided for any opinion offered, and all information and opinions, when obtained, must be made a part of the Veteran's claims folder.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.  Moreover, a notation to the effect that this record review has taken place must be included in the examination report.  

4.  The RO/AMC should then readjudicate the Veteran's claim for service connection for hypertension.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in December 2009.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     ______________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


